439 F.2d 1130
Bert M. COLBERT, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.No. 30464 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Incv.Citizens Casualty Co. of New York et al., 431 F.2d 409, PartI (5th Cir. 1970).
United States Court of Appeals, Fifth Circuit.
March 8, 1971.

Bert M. Colbert, pro se.
Crawfore C. Martin, Atty. Gen., Robert Darden, Asst. Atty. Gen., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for appellee.
Before JOHN R. BROWN, Chief Judge and INGRAHAM and RONEY, Circuit judges.
PER CURIAM:


1
Colbert, a Texas state prisoner, appeals the district court's dismissal of his motion to secure his state court transcripts and records.  We affirm.


2
The records the appellant has sought to obtain include the police arrest and booking sheets, a search warrant, and the transcripts of his arraignment proceedings relative to his state convictions for possession of marijuana and heroin.  Though he has no appeal or petition for post-conviction relief pending at this time, the appellant contends that he is entitled to free copies of the material because he lacks the funds to purchase them.


3
Under ordinary circumstances such as these, an indigent does not have a federally-protected right to a free copy of his transcript or other court records merely to search for possible error in order to file a petition for collateral relief at some future date.  Bennett v. United States, 5th Cir. 1971, 437 F.2d 1210; Skinner v. United States, 5th Cir. 1970, 434 F.2d 1036.


4
Affirmed.